 Case 3:20-cv-00459-BJB-LLK Document 1 Filed 06/29/20 Page 1 of 8 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE


THE OHIO CASUALTY INSURANCE COMPANY )           Civil Action No. ________________
                                                                  3:20-CV-459-DJH
                                            )          ELECTRONICALLY FILED
                                PLAINTIFF )
v.                                          )
                                            )
TRACY L. HUDSON                             )
2109 Lawrenceburg Road                      )
Bloomfield, Kentucky 40008                  )
                                            )
                              DEFENDANT )
______________________________________________________________________________
                                 COMPLAINT
______________________________________________________________________________
       Comes the Plaintiff, The Ohio Casualty Insurance Company (“Ohio Casualty”), by

counsel, and for its Complaint against Tracy L. Hudson (hereinafter referred to as the “Defendant”

or “Indemnitor”), states as follows:

                                JURISDICTION AND VENUE
       1.      The Plaintiff, Ohio Casualty, is a New Hampshire company with its principal place

of business located in Fairfield, Ohio, and it is licensed to transact business in the Commonwealth

of Kentucky.

       2.      The Defendant, Tracy L. Hudson is an individual who is a citizen of the

Commonwealth of Kentucky and whose last known address is 2109 Lawrenceburg Road,

Bloomfield, Kentucky 40008.

       3.      This action is between citizens of different states and the amount in controversy in

this action exceeds the sum of $75,000.00, exclusive of interest and costs, and therefore this Court

has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).

                                            Page 1 of 8
 Case 3:20-cv-00459-BJB-LLK Document 1 Filed 06/29/20 Page 2 of 8 PageID #: 2




       4.       The Defendant in this action is a citizen and resident of this judicial district, and

therefore, venue is proper herein pursuant to 28 U.S.C. § 1391(b)(1).

                            FACTS RELEVANT TO ALL COUNTS
       5.       On or about March 20, 2015, in order to induce, among other things, Ohio Casualty

to execute a surety bond on behalf of the City of Bardstown (“hereinafter referred to as “City of

Bardstown”), the Defendant, Tracy L. Hudson, individually and as Chief Financial Officer for the

City of Bardstown, executed an Agreement of Indemnity in favor of Ohio Casualty, as Surety. A

copy of said Agreement of Indemnity is attached hereto as Exhibit “A,” and is incorporated herein

by reference.

       6.       Pursuant to the terms and conditions of each of the Agreement of Indemnity

identified above, the Defendant agreed, among other things, to the following:

                                                ***

                (2) That Indemnitor shall exonerate and indemnify Surety from and
                against all claims, demands, losses, liability, damages (including
                punitive and exemplary) costs, charges, attorney’s fees, expenses,
                suits, orders, judgments or adjudications whatsoever the Surety
                may incur by reason of the Surety’s execution or procurement of
                the execution of Bonds, the increase of Bonds, any investigation on
                account of Bond, the defense or prosecution of any action, suit or
                other proceeding which may be brought in connection therewith or
                in connection with any judicial proceeding referred to in this
                Application, enforcement of the agreements contained herein,
                procuring a release from Bonds or cancelling Bonds in accordance
                with any cancellation provision therein contained;


                (3) That Surety shall have the right, at its sole discretion, to pay,
                adjust, settle or compromise any claim, demand, suit or judgment
                upon Bonds or connection with any judicial proceeding referred to
                in this Application, and the voucher or other evidence of the such
                payment, adjustment, settlement or compromise whether Surety is


                                             Page 2 of 8
 Case 3:20-cv-00459-BJB-LLK Document 1 Filed 06/29/20 Page 3 of 8 PageID #: 3




              liable therefore or not, shall be prima facie evidence of the fact and
              extent of the Indemnitor’s liability;
              (4) To place the Surety in funds immediately upon demand, the
              amount Surety deems necessary to protect itself from losses or
              expenses upon Surety’s determination that liability reasonably
              exists, whether or not Surety has made payment or posted reserve,
              Surety having the right to use all or a part of these funds, in payment
              or settlement of any liability, loss or expense for which Indemnitor
              is obligated hereunder, or in reimbursement to Surety for payment
              of the same.
                                              ***

       7.     In reliance upon execution of the Agreement of Indemnity by the Defendant, Ohio

Casualty, as Surety, executed a Public Official Bond No. 82C012035 (“Bond”) on April 1, 2015,

in the penal sum of $1,000,000.00 for Tracy Hudson, as Principal, in her position as Chief

Financial Officer for the City of Bardstown, in favor of the City of Bardstown, the Obligee. A

copy of said Bond is attached hereto as Exhibit “B.”

       8.     On or about February 27, 2020, Ohio Casualty received a “Proof of Loss” from the

City of Bardstown that the Defendant embezzled city funds over the course of several years as

follows:

              2015 --- $61,297.65
              2016 --- $72,344.60

              2017 --- $88,531.66

              2018 --- $97,492.14

              2019 --- $337,212.34

              TOTAL - $656,878.29




                                            Page 3 of 8
 Case 3:20-cv-00459-BJB-LLK Document 1 Filed 06/29/20 Page 4 of 8 PageID #: 4




       9.      Ohio Casualty made a collateral demand upon the Defendant for a deposit of

collateral, and/or to indemnify it from any loss pursuant to the terms and conditions of the

Agreement of Indemnity, but all such demands were refused or ignored.

                                         COUNT I
                              Breach of Agreement of Indemnity

       10.      Ohio Casualty hereby restates each and every allegation contained in the preceding

paragraphs as though fully set forth herein verbatim.


       11.     Ohio Casualty has demanded that the Defendant Indemnitor perform her

obligations in accordance with the terms of her Agreement of Indemnity. The Defendant has failed

and refused to perform her obligations under said Agreement of Indemnity and is, therefore, in

breach of the same.

       12.     As a result of the Defendant’s breach of the Agreement of Indemnity, Ohio

Casualty received claims, notices of claims, and demands for payment under its Bond, thereby

incurring losses and expenses. Ohio Casualty will continue to incur expenses, all for which the

Defendant is liable for to Ohio Casualty.

       13.     As a result of Defendant’s breach of the Agreement of Indemnity, Ohio Casualty

has employed counsel who is not a regularly salaried employee of Ohio Casualty and will suffer

expenses relating to their services, all for which the Defendant is liable to Ohio Casualty pursuant

to the terms of said Agreement of Indemnity.

                                            COUNT II
                                            Exoneration

       14.     Ohio Casualty hereby restates each and every allegation contained in the preceding

paragraphs as though fully set forth herein verbatim.




                                             Page 4 of 8
 Case 3:20-cv-00459-BJB-LLK Document 1 Filed 06/29/20 Page 5 of 8 PageID #: 5




       15.     Ohio Casualty has been called upon by the City of Bardstown to perform pursuant

to its obligations under the Bond, and as a result, Ohio Casualty has incurred losses and expenses

related to the same.

       16.     Pursuant to the terms of the Agreement of Indemnity, Ohio Casualty is entitled to

be exonerated by the Defendant herein and is therefore entitled to an immediate Order from this

Court requiring the Defendant to place funds or other security with Ohio Casualty for an

appropriate amount.

                                           COUNT III
                                           Quia Timet
       17.     Ohio Casualty hereby restates each and every allegation contained in the preceding

paragraphs as though fully set forth herein verbatim.

       18.     The Defendant has failed and refused to perform under her obligations under the

Agreement of Indemnity, and Ohio Casualty fears that it will suffer further damages due to the

Defendant’s default and failure to honor her obligations to Ohio Casualty under the Agreement of

Indemnity.

       19.     As a result Ohio Casualty’s fears of potential losses the Defendant’s failure to honor

her obligations under the Agreement of Indemnity, and the equitable principle of quia timet, Ohio

Casualty is entitled to hold collateral from the Defendant in an appropriate amount in order to

ensure that Ohio Casualty’s rights are adequately protected. Unless the Defendant is ordered to

immediately place collateral with Ohio Casualty, it will not be adequately secured for its

obligations prior to making any payments under its bond.




                                            Page 5 of 8
 Case 3:20-cv-00459-BJB-LLK Document 1 Filed 06/29/20 Page 6 of 8 PageID #: 6




                                         COUNT IV
                                     Specific Performance

       20.     Ohio Casualty hereby restates each and every allegation contained in the preceding

paragraphs as though fully set forth herein verbatim.

       21.     Ohio Casualty has demanded that the Defendant honor her obligations to it under

the Agreement of Indemnity, and the Defendant has refused and continues to refuse to do the same.

       22.     Ohio Casualty is entitled to specific performance of the Agreement of Indemnity

and to be placed in funds or to receive collateral from the Defendant in an appropriate amount to

protect it from any potential loss related to the claim made by the City of Bardstown.

       23.     Pursuant to the terms of the Agreement of Indemnity, Ohio Casualty is entitled to

an appropriate Order of this Court compelling performance of the affirmative obligations of the

Defendant set forth therein.

       NOW, WHEREFORE, the Plaintiff, The Ohio Casualty Insurance Company, demands as

follows:

       1.      Judgment on Count I of the Complaint against the Defendant, Tracy L. Hudson, in

the amount of $656,878.29, with interest thereon at the legal rate until paid by the Defendant and

any expenses and attorney fees incurred by the Plaintiff in recovering its losses, which amount the

Plaintiff reserves the right to amend to conform to its additional losses, expenses, and attorneys’

fees incurred herein;




                                            Page 6 of 8
 Case 3:20-cv-00459-BJB-LLK Document 1 Filed 06/29/20 Page 7 of 8 PageID #: 7




        2.      Judgment on Count II of the Complaint against the Defendant, Tracy L. Hudson, in

the amount of $656,878.29, exonerating and relieving the Plaintiff from all liability, loss, costs,

damages, and expenses under its Bond, whether known, incurred, or to be incurred, and by the use

of such means as the Court may deem just;

        3.      Judgment on Count III of the Complaint against the Defendant, Tracy L. Hudson,

in the amount of $656,878.29, requiring the Defendant to immediately provide Ohio Casualty with

collateral, consisting of real or personal property, in an appropriate amount to protect Ohio

Casualty from its potential losses as set forth herein;

        4.      Judgment on Count IV of the Complaint against the Defendant, Tracy L Hudson,

in the amount of $656,878.29, requiring the Defendant to specifically perform their Agreement of

Indemnity obligations by placing funds or collateral with the Plaintiff in the amount of the

Plaintiff’s losses and potential losses under its Bond, and such Order as is appropriate to enforce

the affirmative obligations owed by the Defendant to the Plaintiff as stated in the Agreement of

Indemnity as set forth hereinabove;

        5.      Judgment against the Defendant, Tracy L. Hudson, for its reasonable attorney’s

fees, expenses, and costs incurred herein, as set forth hereinabove in an amount to be determined

at a later time; and

        6.      For any and all other relief which the Court may deem appropriate.




                                             Page 7 of 8
Case 3:20-cv-00459-BJB-LLK Document 1 Filed 06/29/20 Page 8 of 8 PageID #: 8




                                   Respectfully Submitted,

                                   /s/ Gene F. Zipperle, Jr._______________
                                   GENE F. ZIPPERLE, JR.
                                   WARD, HOCKER & THORNTON, PLLC
                                   Hurstbourne Place, Suite 700
                                   9300 Shelbyville Road
                                   Louisville, Kentucky 40222
                                   (502) 583-7012
                                   (502) 583-7018 (Fax)
                                   GZipperle@whtlaw.com
                                   Counsel for Plaintiff
                                   The Ohio Casualty Insurance Company




                                 Page 8 of 8
